Title: From George Washington to Isaac Schultz, Moses Gale, and Leonard D. Nicoll, 31 July 1779
From: Washington, George
To: Schultz, Isaac,Gale, Moses,Nicoll, Leonard D.


        
          Gentlen
          Wt Pt July 31st 1779
        
        I was favord with your letter by Esquire Nicoll—It gives me pain at all times, to put the inhabitants of any part of the Country to an inconvenience—nor is it ever done but from necessity & a regard to the Public good—In the present instance—I can only say that if you can point out proper places for the accommodation of the sick—that may be approved by Genl Greene & the director Genl of the Hospital—I shall be happy, to find the Church at New Windsor, appropriated to the use for which it was originally intended—if not—I make no doubt you will readily acquiesce, in a matter so essential to the public good. I am Gentn Yr Mo. Obet servt
        
          G. Washington
        
      